Citation Nr: 1442030	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-24 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2002 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In November 2013, the Board remanded the issue on appeal for additional development.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

As previously noted above, the Board remanded the appeal in November 2013 to obtain another VA examination and opinion.  The Veteran was afforded a VA examination in February 2014; the Board concludes that the opinion is insufficient to decide the claim.  

In concluding that the Veteran's OSA was less likely incurred in, caused by, or secondary to military service, the February 2014 VA examiner found that the first record of the Veteran's OSA symptoms was not until 2010.  The VA examiner found that the Veteran's service treatment records did not document specific OSA symptoms (i.e., falling asleep while reading, watching TV, sitting as a passenger in a car, talking with someone, or after lunch; dozing at a traffic stop; or napping in the afternoon).  Although the VA examiner noted that the Veteran reported fatigue following sleep, the VA examiner found it to be non-specific.  The VA examiner also noted the Veteran's 2007 and 2008 treatment records documenting symptoms of snoring and obstructive breathing during service; the examiner did not explain why those symptoms did not qualify as OSA symptoms.  

In addition, the February 2014 examination report noted that the Veteran's April 2011 VA pulmonary function testing (PTF) results were normal.  However, the PFT report stated that the Veteran had mild obstruction with some post bronchodilator response as well as superimposed mild chest restriction.  

Finally, the February 2014 VA examiner opined that the etiology of the Veteran's OSA was a combination of obesity and CNS (central nervous system) origin, but provided no rationale.  

As the VA examiner's opinion was neither based on an accurate factual premise nor provided a complete rationale for all of the opinions expressed in the examination report, a remand to obtain a clarifying opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's obstructive sleep apnea that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then associate the records with the electronic claims file. 

2.  Then, the AOJ should obtain an addendum opinion to the February 2014 VA examination for his obstructive sleep apnea by the same examiner or another appropriately qualified examiner, if he is not available.  The examiner should be provided access to the Veteran's electronic claims file along with a copy of this REMAND.  

After a review of the record on appeal, the examiner should respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current OSA manifested in service, or is otherwise etiologically-related to any incident in service?  

In providing the above opinion, the VA examiner must consider the Veteran's lay statements regarding the onset and description of his symptoms, including fatigue, snoring and obstructive breathing, and the documentation of such symptoms in-service.

If the examiner finds that the Veteran's current OSA has an etiology unrelated to his active duty service, such as obesity or a central nervous system condition, then the examiner must provide a complete rationale for that opinion.  

A complete rationale with citation to relevant evidence found in the electronic claims file must be provided for all of the opinions offered.

3.  Then, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



